Exhibit 10.2

 

TELADOC HEALTH, INC.
2015 INCENTIVE AWARD PLAN

PERFORMANCE RESTRICTED STOCK UNIT GRANT NOTICE

Capitalized terms not specifically defined in this Performance Restricted Stock
Unit Grant Notice (the “Grant Notice”) have the meanings given to them in the
2015 Incentive Award Plan (as amended from time to time, the “Plan”) of Teladoc
Health, Inc. (f/k/a Teladoc, Inc.) (the “Company”).

The Company hereby grants to the participant listed below (“Participant”) the
Restricted Stock Units described in this Grant Notice (the “PSUs”), subject to
the terms and conditions of the Plan and the Performance Restricted Stock Unit
Agreement attached hereto as Exhibit A (the “Agreement”), both of which are
incorporated into this Grant Notice by reference.

Participant:

[_________]

Grant Date:

March 2, 2020

Number of PSUs:

[_________]

Performance Period:

January 1, 2020 through December 31, 2020

Vesting Schedule:

The PSUs will vest in accordance with the vesting schedule set forth in Exhibit
A.

 

By Participant’s signature below, Participant agrees to be bound by the terms of
this Grant Notice, the Plan and the Agreement.  Participant has reviewed the
Plan, this Grant Notice and the Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Grant Notice
and fully understands all provisions of the Plan, this Grant Notice and the
Agreement.  Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions arising
under the Plan, this Grant Notice or the Agreement.

 

 

 

 

 

TELADOC HEALTH, INC.

    

PARTICIPANT

By:                                                              

 

                                                                                   

Print Name:                                                

 

Print Name:                                                        

Title:                                                           

 

 

 

 

 

 








Exhibit A

PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT

Capitalized terms not specifically defined in this Agreement have the meanings
specified in the Grant Notice or, if not defined in the Grant Notice, in the
Plan.

ARTICLE I.
GENERAL

1.1        Award of PSUs and Dividend Equivalents.

(a)         The Company has granted the PSUs to Participant effective as of the
grant date set forth in the Grant Notice (the “Grant Date”).  The number of PSUs
stated in the Grant Notice is the target number of PSUs that may be earned under
this Award (the “Target Number of PSUs”).  The number of PSUs that may actually
be earned under this Award ranges from between 50% and 200% of the Target Number
of PSUs.  Each earned PSU represents the right to receive one Share or, at the
option of the Administrator, an amount of cash, in either case, as set forth in
this Agreement.  Participant will have no right to the distribution of any
Shares or payment of any cash until the time (if ever) the PSUs have vested.

(b)         The Company hereby grants to Participant, with respect to each
earned PSU, a Dividend Equivalent for ordinary cash dividends paid to
substantially all holders of outstanding Shares with a record date after the
Grant Date and prior to the date the applicable PSU is settled, forfeited or
otherwise expires.  Each Dividend Equivalent entitles Participant to receive the
equivalent value of any such ordinary cash dividends paid on a single
Share.  The Company will establish a separate Dividend Equivalent bookkeeping
account (a “Dividend Equivalent Account”) for each Dividend Equivalent and
credit the Dividend Equivalent Account (without interest) on the applicable
dividend payment date with the amount of any such cash paid.

1.2        Incorporation of Terms of Plan.  The PSUs and Dividend Equivalents
are subject to the terms and conditions set forth in this Agreement and the
Plan, which is incorporated herein by reference.  In the event of any
inconsistency between the Plan and this Agreement, the terms of the Plan will
control.

1.3        Unsecured Promise.  The PSUs and Dividend Equivalents will at all
times prior to settlement represent an unsecured Company obligation payable only
from the Company’s general assets.

ARTICLE II.
VESTING; FORFEITURE AND SETTLEMENT

2.1        Vesting; Forfeiture.

(a)         The PSUs will be earned, if at all, based on the Company’s
achievement of the performance conditions fixed by the Compensation Committee of
the Board of Directors of the Company over the Performance Period set forth in
the Grant Notice (the “Performance Period”).  Within ninety (90) days following
completion of the Performance Period, the Administrator will determine, in its
sole and absolute discretion, the extent to which the performance conditions
have been satisfied (the date of such determination, the “Determination
Date”).  To the extent earned, the PSUs will vest as set forth in
Section 2.1(c).

(b)         Change in Control.  Notwithstanding Section 2.1(a), if a Change in
Control occurs on or prior to the last day of the Performance Period, the PSUs
will be earned on the date of the Change in Control or an earlier date
determined by the Administrator (the date of such determination, the
“CIC Determination Date”) and the number of earned PSUs will equal the greater
of (i) 100% of the Target








Number of PSUs and (ii) the sum of the number of earned EBITDA PSUs and earned
Revenue PSUs using the Company’s expected full year performance based on its
then current year-to-date results, in each case, as determined by the
Administrator prior to the date of the Change in Control; provided that, if the
Administrator does not make such a determination or determines that there is
insufficient information to accurately estimate the Company’s full year
performance, the number of earned PSUs will equal the Target Number of
PSUs.  Any PSUs that have not been earned will be automatically forfeited on the
CIC Determination Date unless the Administrator otherwise determines.

(c)         Vesting of Earned PSUs; Forfeiture.  The earned PSUs will vest as to
one-third on each of the Determination Date or the CIC Determination Date, as
applicable, and the first and second anniversaries thereof.  Any fraction of a
PSU that would otherwise be vested will be accumulated and will vest only when a
whole PSU has accumulated.  In the event of Participant’s Termination of Service
for any reason, all unvested PSUs will immediately and automatically be
cancelled and forfeited, except as otherwise determined by the Administrator or
provided in a binding written agreement between Participant and the
Company.  Dividend Equivalents (including any Dividend Equivalent Account
balance) will vest or be forfeited, as applicable, upon the vesting or
forfeiture of the corresponding PSU.

2.2        Settlement.

(a)         PSUs and Dividend Equivalents (including any Dividend Equivalent
Account balance) will be paid in Shares or cash at the Administrator’s option as
soon as administratively practicable after the vesting of the applicable PSU,
but in no event more than sixty (60) days after the PSU’s vesting
date.  Notwithstanding the foregoing, the Company may delay any payment under
this Agreement that the Company reasonably determines would violate Applicable
Law until the earliest date the Company reasonably determines the making of the
payment will not cause such a violation (in accordance with Treasury Regulation
Section 1.409A-2(b)(7)(ii)), provided the Company reasonably believes the delay
will not result in the imposition of excise taxes under Section 409A.

(b)         If a PSU is paid in cash, the amount of cash paid with respect to
the PSU will equal the Fair Market Value of a Share on the day immediately
preceding the payment date.  If a Dividend Equivalent is paid in Shares, the
number of Shares paid with respect to the Dividend Equivalent will equal the
quotient, rounded down to the nearest whole Share, of the Dividend Equivalent
Account balance divided by the Fair Market Value of a Share on the day
immediately preceding the payment date.

ARTICLE III.
TAXATION AND TAX WITHHOLDING

3.1        Representation.  Participant represents to the Company that
Participant has reviewed with Participant’s own tax advisors the tax
consequences of this Award and the transactions contemplated by the Grant Notice
and this Agreement.  Participant is relying solely on such advisors and not on
any statements or representations of the Company or any of its agents.

3.2        Tax Withholding.

(a)         The Company has the right and option, but not the obligation, to
treat Participant’s failure to provide timely payment in accordance with the
Plan of any withholding tax arising in connection with the PSUs or Dividend
Equivalents as Participant’s election to satisfy all or any portion of the
withholding tax by requesting the Company retain Shares otherwise issuable under
the Award.

(b)         Participant acknowledges that Participant is ultimately liable and
responsible for all taxes owed in connection with the PSUs and the Dividend
Equivalents, regardless of any action the



A-2




Company or any Subsidiary takes with respect to any tax withholding obligations
that arise in connection with the PSUs or Dividend Equivalents.  Neither the
Company nor any Subsidiary makes any representation or undertaking regarding the
treatment of any tax withholding in connection with the awarding, vesting or
payment of the PSUs or the Dividend Equivalents or the subsequent sale of
Shares.  The Company and the Subsidiaries do not commit and are under no
obligation to structure the PSUs or Dividend Equivalents to reduce or eliminate
Participant’s tax liability.

ARTICLE IV.
OTHER PROVISIONS

4.1        Adjustments.  Participant acknowledges that the PSUs, the Shares
subject to the PSUs and the Dividend Equivalents are subject to adjustment,
modification and termination in certain events as provided in this Agreement and
the Plan.

4.2        Notices.  Any notice to be given under the terms of this Agreement to
the Company must be in writing and addressed to the Company in care of the
Company’s Secretary at the Company’s principal office or the Secretary’s
then-current email address or facsimile number.  Any notice to be given under
the terms of this Agreement to Participant must be in writing and addressed to
Participant at Participant’s last known mailing address, email address or
facsimile number in the Company’s personnel files.  By a notice given pursuant
to this Section, either party may designate a different address for notices to
be given to that party.  Any notice will be deemed duly given when actually
received, when sent by email, when sent by certified mail (return receipt
requested) and deposited with postage prepaid in a post office or branch post
office regularly maintained by the United States Postal Service, when delivered
by a nationally recognized express shipping company or upon receipt of a
facsimile transmission confirmation.

4.3        Titles.  Titles are provided herein for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.

4.4        Conformity to Securities Laws.  Participant acknowledges that the
Plan, the Grant Notice and this Agreement are intended to conform to the extent
necessary with all Applicable Laws and, to the extent Applicable Laws permit,
will be deemed amended as necessary to conform to Applicable Laws.

4.5        Successors and Assigns.  The Company may assign any of its rights
under this Agreement to single or multiple assignees, and this Agreement will
inure to the benefit of the successors and assigns of the Company.  Subject to
the restrictions on transfer set forth in the Plan, this Agreement will be
binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.

4.6        Limitations Applicable to Section 16 Persons.  Notwithstanding any
other provision of the Plan or this Agreement, if Participant is subject to
Section 16 of the Exchange Act, the Plan, the Grant Notice, this Agreement, the
PSUs and the Dividend Equivalents will be subject to any additional limitations
set forth in any applicable exemptive rule under Section 16 of the Exchange Act
(including any amendment to Rule 16b-3) that are requirements for the
application of such exemptive rule.  To the extent Applicable Laws permit, this
Agreement will be deemed amended as necessary to conform to such applicable
exemptive rule.

4.7        Entire Agreement.  The Plan, the Grant Notice and this Agreement
(including any exhibit hereto) constitute the entire agreement of the parties
and supersede in their entirety all prior undertakings and agreements of the
Company and Participant with respect to the subject matter hereof.





A-3




4.8        Agreement Severable.  In the event that any provision of the Grant
Notice or this Agreement is held illegal or invalid, the provision will be
severable from, and the illegality or invalidity of the provision will not be
construed to have any effect on, the remaining provisions of the Grant Notice or
this Agreement.

4.9        Limitation on Participant’s Rights.  Participation in the Plan
confers no rights or interests other than as herein provided.  This Agreement
creates only a contractual obligation on the part of the Company as to amounts
payable and may not be construed as creating a trust.  Neither the Plan nor any
underlying program, in and of itself, has any assets.  Participant will have
only the rights of a general unsecured creditor of the Company with respect to
amounts credited and benefits payable, if any, with respect to the PSUs and
Dividend Equivalents, and rights no greater than the right to receive cash or
the Shares as a general unsecured creditor with respect to the PSUs and Dividend
Equivalents, as and when settled pursuant to the terms of this Agreement.

4.10      Not a Contract of Employment.  Nothing in the Plan, the Grant Notice
or this Agreement confers upon Participant any right to continue in the employ
or service of the Company or any Subsidiary or interferes with or restricts in
any way the rights of the Company and its Subsidiaries, which rights are hereby
expressly reserved, to discharge or terminate the services of Participant at any
time for any reason whatsoever, with or without Cause, except to the extent
expressly provided otherwise in a written agreement between the Company or a
Subsidiary and Participant.

4.11      Counterparts.  The Grant Notice may be executed in one or more
counterparts, including by way of any electronic signature, subject to
Applicable Law, each of which will be deemed an original and all of which
together will constitute one instrument.

* * * * *

 

 

A-4

